Case 3:19-cv-01305-SMY Document 116 Filed 01/27/21 Page 1 of 2 Page ID #477




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

KENNADO K. TAYLOR,                                )
                                                  )
                        Plaintiff,                )
                                                  )
vs.                                               )   Case No. 3:19-cv-01305-SMY
                                                  )
DR. FARID KARIMI, et al.,                         )
                                                  )
                        Defendants.               )

                               ORDER DISMISSING CASE
        This matter comes before the Court for case management purposes. Plaintiff was advised

that he is under a continuing obligation to keep the Clerk of Court informed of any change in his

address and that failure to do so would result in dismissal of this case. (Doc. 12, p. 11). On

October 14, 2020, the Court, having been advised that Plaintiff was released from Pontiac

Correctional Center, ordered Plaintiff to provide the Clerk of Court his current address within 7

days. (Doc. 95). Plaintiff was warned that failure to comply with the Court’s Order may result

in dismissal of this case for want of prosecution. (Id.). Plaintiff failed to provide his current

address as ordered and mail sent to him has been returned as undeliverable. (Docs. 98, 105, 106,

115).

        Plaintiff has also failed to prosecute his case – he failed to appear for a telephonic motion

hearing on October 14, 2020 (see Doc. 93) and according to a motion to dismiss filed by

Defendants Cowell, Dammermann, and Nottmeier, he has failed to comply with the Initial

Scheduling and Discovery Order (see Doc. 108).

        Plaintiff is responsible for maintaining communication with the court concerning his suit

and has not done so. See Buchanan v. Weaver, 657 F. App'x 588, 590 (7th Cir. 2016) (citing see

Soliman v. Johanns, 412 F.3d 920, 922 (8th Cir. 2005); Carey v. King, 856 F.2d 1439, 1441 (9th
Case 3:19-cv-01305-SMY Document 116 Filed 01/27/21 Page 2 of 2 Page ID #478




Cir. 1988). Accordingly, this case is DISMISSED without prejudice for failure comply with a

court order and for failure to prosecute. Fed. R. Civ. P. 41(b). Plaintiff is ADVISED that his

obligation to pay the filing fee for this action was incurred at the time the action was filed, thus

the filing fee of $350.00 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       The Clerk of Court is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: January 27, 2021


                                                     s/ Staci M. Yandle_____
                                                     STACI M. YANDLE
                                                     United States District Judge




                                                 2
